Exhibit 10.7
 
SECURED PROMISSORY NOTE
 
 

$450,000.00 April 16, 2015

  
FOR VALUE RECEIVED, the undersigned, UNI-PIXEL DISPLAYS, INC., a Texas
corporation(“UPDI”), hereby promises to pay to the order of ATMEL CORPORATION, a
Delaware corporation (“Atmel”), in lawful money of the United States of America
and in immediately available funds, the principal amount of Four Hundred Fifty
Thousand Dollars ($450,000), on or before the earlier of (i) the second (2nd)
anniversary of the date hereof or (ii) the sale of equity and/or debt securities
of UPDI or any affiliate of UPDI after the date hereof pursuant to which UPDI or
any affiliate of UPDI receives gross proceeds of no less than Five Million
Dollars ($5,000,000) (such earlier date, the “Maturity Date”), to pay the
Purchase Price, as provided in the Purchase and Sale Agreement between UPDI and
Atmel, dated as of the date hereof (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Purchase Agreement”;
capitalized terms used and not defined herein shall have the meanings given to
such terms in the Purchase Agreement).
 
Interest shall accrue on the unpaid principal amount at a rate equal to two
percent (2%) per annum compounded semi-annually (the “Interest Rate”).  Interest
shall be paid in arrears semi-annually, commencing with the six-month
anniversary of the date hereof.
 
The aggregate unpaid principal amount of this Secured Promissory Note (this
“Note”), all accrued and unpaid interest and all other amounts payable under
this Note shall be due and payable on the Maturity Date.  UPDI shall have the
right to prepay this note, in whole or in part, at any time without penalty.
 
This Note is the Note referred to in the Purchase Agreement.  As security for
UPDI’s obligation under this Note, UPDI hereby grants to Atmel a security
interest in the Purchased Assets and all accounts receivable subsequently
arising from UPDI’s manufacture and sale of XSense Touch Sensors and all
proceeds therefrom.  Atmel acknowledges that the liens granted pursuant to this
Note are expressly subject and subordinate to the liens granted in favor of
Hudson Bay Master Fund Ltd. as Collateral Agent for the Buyers party to that
certain Securities Purchase Agreement dated as of April 16, 2015, (collectively,
the “First Lienholders”) under that certain Pledge and Security Agreement by and
between Uni-Pixel, Inc. and Uni-Pixel Displays, Inc. in favor of Hudson Bay
Master Fund Ltd., in its capacity as Collateral Agent for the Buyers party to
the Securities Purchase Agreement dated as of April 16, 2015 (the “First Lien”)
and the foreclosure of any collateral granted herein is subject to the right of
the First Lienholders to exercise and enforce the rights granted under the First
Lien.
 
UPDI shall pay all costs of collection, including, without limitation,
reasonable attorneys’ fees and legal expenses if this Note is not paid when due,
whether or not legal proceedings are commenced.  Atmel, in its discretion, may
file one or more financing statements, naming UPDI as a debtor and Atmel as
secured party and indicating the collateral specified in this Note.
 
The following shall constitute events of default under this Note:  (1) UPDI
files a voluntary petition, or UPDI consents to or fails to vacate within thirty
days an involuntary petition, under any bankruptcy, insolvency or similar law,
or UPDI admits in writing its inability to pay its debts generally as they
mature, or UPDI makes a general assignment for the benefit of its or any of its
creditors; (2) an order, judgment, or decree is entered adjudicating UPDI
bankrupt, insolvent or similar status or a petition seeking reorganization or
appointing a receiver, trustee, judicial manager, or liquidator of all or a
substantial part of UPDI's assets is approved; or (3) UPDI fails to make any
required payment within five (5) business days after such payment is due and
payable.  Subject to the subordination provisions herein, upon the occurrence of
an event of default set forth under clause (1) or (2) of this paragraph, the
principal balance outstanding under this Note, as well as any interest thereon,
shall automatically mature and be due and payable immediately, without
presentment, demand, diligence, protest, notice of acceleration, or other notice
of any kind, all of which UPDI hereby expressly waives.  Upon the occurrence of
an event of default set forth under clause (3) of this paragraph, UPDI shall pay
to Atmel on demand interest on such unpaid amount (to the extent permitted by
applicable law) for the period from the date such amount was due until such
amount shall have been paid in full at the Interest Rate plus 3.00% per annum,
and Atmel shall have the right, upon notice to UPDI, to accelerate the principal
balance outstanding under this Note, as well as any interest thereon, whereupon
such amounts shall mature and be due and payable immediately, without
presentment, demand, diligence, protest, notice of acceleration, or other notice
of any kind, all of which UPDI hereby expressly waives.  These remedies are not
intended to be exclusive of any other right or remedy available hereunder or at
law or in equity.
 
 
 

--------------------------------------------------------------------------------

 
 
UPDI hereby waives demand, diligence, presentment, protest and notice of every
kind, and warrants to the holder that all action and approvals required for the
execution and delivery hereof as a legal, valid and binding obligation of the
undersigned, enforceable in accordance with the terms hereof, have been duly
taken and obtained.
 
Any term, covenant, agreement or condition of this Note may be amended or waived
if such amendment or waiver is in writing and is signed by UPDI and Atmel.  No
failure or delay by Atmel in exercising any right hereunder shall operate as a
waiver thereof or of any other right nor shall any single or partial exercise of
any such right preclude any other further exercise thereof or of any other
right.  A waiver or consent given hereunder shall be effective only if in
writing and in the specific instance and for the specific purpose for which
given.
 
In addition to any rights and remedies of Atmel provided by law, Atmel shall
have the right, without prior notice to UPDI, any such notice being expressly
waived by UPDI to the extent permitted by applicable law, upon the occurrence
and during the continuance of a default or an event of default, to set-off and
apply against the principal balance outstanding under this Note and any accrued
interest thereon, whether matured or unmatured, owed by UPDI to Atmel, any
amount owing from Atmel to UPDI.  The aforesaid right of set-off may be
exercised by Atmel against UPDI or against any trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, receiver or
execution, judgment or attachment creditor of UPDI or against anyone else
claiming through or against UPDI or such trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, receiver, or
execution, judgment or attachment creditor, notwithstanding the fact that such
right of set-off shall not have been exercised by Atmel prior to the occurrence
of a default or an event of default.  Atmel agrees promptly to notify UPDI after
any such set-off and application made by Atmel, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
 
 
 

--------------------------------------------------------------------------------

 
 
THIS NOTE SHALL BE GOVERNED BY AND INTERPRETED AND ENFORCED IN ACCORDANCE WITH
THE LAW OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
RULES OR PROVISIONS THEREOF (WHETHER OF THE STATE OF CALIFORNIA OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF CALIFORNIA.
 
This Note may be assigned or transferred by Atmel to any person. UPDI may not
assign or transfer this Note or any of its rights hereunder without the prior
written consent of Atmel transfer (and any such attempted assignment or transfer
shall be void).  This Note shall inure to the benefit of, and be binding upon,
the parties and their permitted assigns.
 
 
[Signature Page Follows]
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, UPDI has caused this Secured Promissory Note to be signed by
its duly authorized officer as of the date first above written.
 
UNI-PIXEL DISPLAYS, INC.
 


 


 
By: /s/ Jeff Hawthorne                                                      
Name: Jeff Hawthorne                                                        
                                                     
Title:  Chief Executive
Officer                                                                                                 
 